Citation Nr: 0614805	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.

When this matter was previously before the Board of Veterans' 
Appeals (Board) in January 2005, it was remanded to the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2005, the Board remanded the veteran's claim for 
an increased initial rating for PTSD because the veteran 
submitted new evidence without submitting a waiver of initial 
review by the RO of this additional evidence.  In October 
2005, the RO issued a Supplemental Statement of the Case 
(SSOC) after reviewing the new evidence.

In November 2005, the veteran sumitted two new pieces of 
evidence: a VA outpatient record dated November 2005 and an 
opinion letter from Dr. D.T.K.  Although the letter from Dr. 
D.T.K. is similar to one submitted by him in February 2005, 
it differs in that it contains new assertions in the second 
and third paragraphs.  Specifically, it asserts that the 
veteran demonstrates significant PTSD symptom exacerbation 
during anniversary periods of traumatic incidents; that his 
pattern of stability and lapses demonstrates the typical ebb 
and flow of symptoms frequently seen with PTSD patients; and 
that although the veteran continues to work, he does so from 
home, avoiding interpersonal, structure, and authority issues 
common to most workplaces, and is far less productive due to 
his PTSD symptoms.

Thus, the claim must be remanded to the AMC for review of 
this new evidence in conjunction with the veteran's claim.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Following any additional development 
deemed appropriate by the AMC, re-
adjudicate the issue of entitlement to an 
initial increased evaluation for PTSD in 
appellate status, to include consideration 
of all evidence received since the last 
supplemental statement of the case. If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and an opportunity to respond.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


